IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


IN RE: APPEAL OF ARAM K.           : No. 213 MAL 2017
JERREHIAN, JR. FROM THE DECISION   :
DATED DECEMBER 9, 2014 OF THE      :
ZONING HEARING BOARD OF THE        : Petition for Allowance of Appeal from
TOWNSHIP OF LOWER MERION           : the Order of the Commonwealth Court
MONTGOMERY COUNTY,                 :
PENNSYLVANIA                       :
                                   :
                                   :
PETITION OF: JEFFREY AND MARSHA    :
PERELMAN                           :

IN RE: APPEAL OF JEFFREY AND       : No. 214 MAL 2017
MARSHA PERELMAN FROM THE           :
OPINION AND ORDER DATED            :
DECEMBER 9, 2014 OF THE ZONING     : Petition for Allowance of Appeal from
HEARING BOARD OF LOWER MERION      : the Order of the Commonwealth Court
IN THE MATTER OF JEFFREY AND       :
MARSHA PERELMAN REGARDING THE      :
PRELIMINARY OPINION ISSUED         :
PURSUANT TO SECTION 155-105.1 OF   :
THE TOWNSHIP CODE REGARDING        :
115 CHERRY LANE, WYNNEWOOD, PA     :
                                   :
                                   :
PETITION OF: JEFFREY AND MARSHA    :
PERELMAN                           :

IN RE: APPEAL OF ARAM K.           : No. 215 MAL 2017
JERREHIAN, JR. FROM THE DECISION   :
DATED DECEMBER 9, 2014 OF THE      :
ZONING HEARING BOARD OF THE        : Petition for Allowance of Appeal from
TOWNSHIP OF LOWER MERION,          : the Order of the Commonwealth Court
MONTGOMERY COUNTY,                 :
PENNSYLVANIA                       :
                                   :
                                   :
PETITION OF: JEFFREY AND MARSHA    :
PERELMAN                           :


                              ORDER
PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.




              [213 MAL 2017, 214 MAL 2017 and 215 MAL 2017] - 2